1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section, Civil Division
5    ALARICE M. MEDRANO (Cal. Bar No. 166730)
     Assistant United States Attorneys
6          Federal Building, Suite 7516
           300 North Los Angeles Street
7          Los Angeles, California 90012
           Telephone: (213) 894-0460
8          Facsimile: (213) 894-7819
           E-mail: Alarice.Medrano@usdoj.gov
9
     Attorneys for Defendant, Chad Wolf, Acting Secretary,
10   United States Department of Homeland Security
11
12                           UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                  WESTERN DIVISION
15 ROBERT STEPHENS, JR.,                        No. CV 18-10304 PA (DFMx)
16              Plaintiff,
                                                CONSENT PROTECTIVE ORDER
17                     v.                       PERTAINING TO PRIVACY ACT
                                                INFORMATION
18 CHAD WOLF, ACTING
   SECRETARY, UNITED STATES
19 DEPARTMENT   OF HOMELAND
   SECURITY,1                                   [Discovery Document: Referred to
20                                              Magistrate Judge Douglas F. McCormick]
            Defendant.
21
22
23
24
25
           1
26           Pursuant to Fed. R. Civ. P. 25(d), Chad Wolf, Acting Secretary for Homeland
     Security is automatically substituted for his predecessor-in-interest.
27                                                 1
28
1          For the purpose of protecting the privacy of the United States Department of
2    Homeland Security’s employees and applicants against the unreasonable and unprotected
3    disclosure of information pertaining to them and in accordance with the provisions and
4    objectives of the Privacy Act of 1974, 5 U.S.C. § 552a (1976), it is hereby ORDERED
5    pursuant to 5 U.S.C. § 552a(b)(11) and Rule 26(c) of the Federal Rules of Civil
6    Procedure:
7    1.    This Order applies to, governs, and directs the disclosure in the course of this
8    action, under the Federal Rules of Civil Procedure, of all records which are either
9    covered by the Privacy Act or otherwise contain personal information regarding
10   individuals other than Plaintiff and which are encompassed by the Federal Rules
11   requiring disclosure or are reasonably necessary or useful to respond to the Plaintiff’s
12   formal discovery, such as non-party employee disciplinary histories, personnel actions,
13   and other personal information. However, this Order neither addresses nor overrules any
14   objections to discovery made pursuant to the Federal Rules of Civil Procedure on any
15   basis other than personal privacy. This Order permits Defendant to meet its disclosure
16   and discovery obligations by disclosing to Plaintiff or Plaintiff’s attorneys those files and
17   documents, or information from those files and documents, reasonably calculated to
18   fulfill those obligations without requiring Defendant to pre-screen each document for
19   Privacy Act objections and present those objections to this Court for a decision regarding
20   disclosure.
21   2.    The records or the information obtained from those records shall be disclosed by
22   Defendant only to Plaintiff and/or his attorney. Plaintiff and/or his attorney shall be
23   allowed to copy any such records but shall not disclose them or any information obtained
24   from them to any person unless such disclosure is reasonably calculated in good faith to
25   aid the preparation or prosecution of litigation against Defendant. Plaintiff and/or his
26   attorney shall ensure that any person to whom disclosure may be made shall, prior to
27                                               2
28
1    such disclosure, be informed of the terms of this Order. Any person to whom such
2    disclosure is made and who is aware of this Order shall be bound by the terms of this
3    Order.
4    3.     No person to whom a record covered by this Order is disclosed by Plaintiff or
5    Plaintiff’s attorney shall make a copy of the record unless copying reasonably promotes
6    the preparation for and trial of this litigation. Neither Plaintiff, his attorney, nor any
7    individual to whom they make disclosure shall disclose a record covered under this
8    Order and information contained in or derived from such a record except for the
9    purposes of preparing for and prosecuting this litigation.
10   4.     Upon conclusion of this action (including appeals), all records or copies of records
11   (except copies of documents accepted into evidence) secured from the Defendant or its
12   agents and protected by the terms of this Order shall within a reasonable period either be
13   returned to Defendant or destroyed by Plaintiff.
14   5.     Nothing in this Order constitutes any decision by the Court concerning discovery
15   disputes, the admission into evidence of any specific document, or liability for payment
16   of any costs of production or reproduction, nor does the Order constitute a waiver by
17   Defendant of his right to object to the discovery of or admission into evidence of any
18   record or information subject to this Order. By consenting to this Order, neither party
19   waives any of its positions respecting either the facts or the law applicable to this
20   litigation.
21                                  GOOD CAUSE STATEMENT
22          Good cause exists for the entry of this protective order, because unprotected
23   disclosure of non-party employee disciplinary histories, personnel actions, and other
24   personal information would be an undue burden on Defendant and could result in
25   \\\
26   \\\
27                                                  3
28
1    unnecessary harm to these employees, including embarrassment and invasion of their
2    privacy. See Fed. R. Civ. P. 26(c)(1).
3
4          Dated this 3rd day of February, 2020.
5
6                                             ________________________________
                                                 DOUGLAS F. MCCORMICK
7
                                              UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                4
28
